DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al PG PUB 2020/0178220 in view of CHATTERJEE et al PG PUB 2019/0342944.
Re Claims 7, 11 and 12, KANG et al teaches in figure 11, a UE 1120 (a terminal) includes a RF unit 1123 (receiving section) for receiving a DCI and Processor 1121 (a control section) using existing field such as the RA field, determining based specific value or null value (a value) on RA field triggering (deactivating) a semi persistent CSI reporting [0279, 0379] wherein figure 11 further teaches the BS 110 includes a Processor 1111 (a control section) to determine when the DCI indicates deactivation of the semi persistent CSI reporting and RF unit 1113 (a transmitting section) for transmitting the DCI.  KANG et al fails to explicitly teach that the existing RA field is a frequency domain resource allocation field.  However, CHATTERJEE et al teaches NR UE teaches the configuration parameters includes a frequency domain resource allocation type [0186].  One skilled in the art would have been motivated to have used any known and existing field such as the frequency domain resource allocation type field in the NR standard for deactivating the semi persistent CSI reporting.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 9, semi-persistent CSI reporting is transmitted on PUSCH [0378].
 Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al PG PUB 2020/0178220 in view of CHATTERJEE et al PG PUB 2019/0342944 as applied to Claim 7 above and further in view of WANG et al PG PUB 2019/0029006.
Re Claim 8, KANG et al in view of CHATTERJEE et al fails to explicitly teaches “dynamic switching between frequency domain resource allocation type 0, 1 configured by a higher layer….” as claimed.  However, WANG et al teaches Table 2, Time resource pattern, the MSB are set to all “0” or “1” for SPC activation/deactivation [0037-0038].  By combining the teaching, the MSB of the frequency domain resource allocation type field in CHATTERJEE et al can mapped with all “0” or “1” to differentiate between activation/deactivation of the semi persistent CSI reporting in KANG et al.  One skilled in the art would have been motivated to used the MSB in the frequency domain RA field to enable dynamic control of the semi persistent CSI reporting.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 10, semi-persistent CSI reporting is transmitted on PUSCH [0378].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472